Opinión disidente emitida por el
Juez Asociado Señor Rebollo López.
1 — i
La fe de la ciudadanía en el sistema de justicia que impera en su país resulta ser imprescindible para el bienestar general del mismo. Esa fe se preserva únicamente en la medida en que los ciudadanos confíen en la integridad, honestidad e imparcialidad *842de quienes tienen la noble encomienda de impartir justicia. Cuando un pueblo pierde la fe en la calidad de la justicia que se dispensa en su jurisdicción, se corre el inmenso riesgo de que sus ciudadanos tomen la justicia en sus propias manos. La lamentable consecuencia de ello lo es la anarquía.
La imparcialidad y objetividad con que actúen, en los casos ante su consideración, los funcionarios públicos encargados de la delicada función de impartir justicia son ingredientes indispensables de esa fe; características que no solamente tienen que ser reales sino aparentes. Parafraseando la histórica y célebre frase de César:(1) no basta con que el juez sea imparcial y objetivo; es preciso que lo parezca.
Esa “norma de apariencia de parcialidad” está plasmada en los Cánones XI y XII(g) de Ética Judicial, 4 L.P.R.A. Ap. IV-A, al establecer, el primero de éstos, que el “[j]uez no solamente ha de ser imparcial, sino que su conducta ha de excluir toda posible apariencia de que es susceptible de actuar a base de influencias . . .”, y el segundo de ellos al decretar que el juez “no debe entender en procedimiento judicial alguno en que la ley le prohíba actuar,” y por “cualquier otra causa que pueda razonablemente arrojar dudas sobre su imparcialidad para adjudicar o que tienda a minar la confianza pública en el sistema de justicia”. (Énfasis suplido.)
A esos efectos hemos indicado que para que proceda la inhibición de un juez “no es imprescindible probar la existencia de prejuicio o parcialidad de hecho; basta con la apariencia de parcialidad o prejuicio. . .”. (Énfasis suplido.) Pueblo v. Martés Olán, 103 D.P.R. 351, 355 (1975). Es debido a ello que el “buen juez . . . evita toda conducta que mine la confianza pública en la neutralidad del Poder Judicial”. (Énfasis suplido.) P.S.P., P.P.D., P.I.P. v. Romero Barceló, 110 D.P.R. 248, 311 (1980).
Lo anteriormente expuesto fue la “razón de decidir” en Sucn. Ortiz Ortiz v. Campoamor Redín, 125 D.P.R. 106 (1990). En dicho *843caso resolvimos que, por excepción, el mismo no debía ser ventilado en la Sala del Tribunal Superior con competencia para ello por razón de que una de las partes en el caso lo era un miembro de la Judicatura que desempeñaba sus deberes en dicha Sala. Al así resolver, expresamos entonces:
Dilucidar el caso en la referida Sala implica que un compañero juez de éste, el cual comparte día a día y hombro con hombro en la Sala de Aibonito la gran responsabilidad de impartir justicia, tendrá la difícil encomienda de pasar juicio sobre la credibilidad de un compañero de labores. Ello, en adición a situar en una angustiosa situación a dos compañeros jueces, puede poner en entredicho y causar un gran daño a la imagen de la justicia en nuestra jurisdicción. . . .
Los tribunales de justicia tenemos el deber de velar por que la “balanza” en que se pesan los derechos de todos nuestros conciu-dadanos esté siempre libre de sospechas, aun cuando las mismas sean infundadas. (Enfasis suplido.) Sucn. Ortiz Ortiz v. Campoamor Redín, supra, págs. 108-109.
En el caso hoy ante nuestra consideración, aun cuando el miembro de la Judicatura —Hon. Gustavo Rodríguez— no es parte en el mismo, dicho magistrado es testigo en el caso. Ello, naturalmente, significa que el juez que presida los procedimientos en el caso de autos igualmente tendrá que pasar juicio sobre la credibilidad que pueda merecer el testimonio que preste en el mismo el Juez Rodríguez.
Independientemente de la capacidad del magistrado del Dis-trito Judicial de Ponce, ante quien se ventilen los procedimientos, para poder sustraerse del hecho de que ese testigo es un compañero juez con quien labora día a día y de su capacidad para poder ser completamente neutral en el caso, (2) no hay duda que la parte contraria siempre tendrá la interrogante sobre cuán obje-tiva e imparcial ha sido la actuación de dicho magistrado. Real-*844mente no existe razón legal válida alguna para que se ponga en entredicho no sólo la reputación de ese magistrado sino que, en adición, la buena imagen de la justicia en nuestra jurisdicción.
La situación se resolvería simplemente estableciendo una norma clara a los efectos de que los casos en que un juez sea parte, o, aun cuando no lo sea, donde el juez es testigo, no deben ser dilucidados en el distrito judicial en el que ese juez ejerce su ministerio.
h — I I — I
Lo verdaderamente lamentable de toda esta situación lo es el hecho de que la misma nunca debió ocurrir. Ello por razón de que el Hon. Juez Gustavo Rodríguez no debería estar desempeñán-dose como tal en el Distrito Judicial de Ponce.
Conforme establecen las disposiciones de la See. 8 del Art. V de la Constitución del Estado Libre Asociado de Puerto Rico, L.PR.A., Tomo 1, y de la See. 3 de la Ley de la Judicatura, 4 L.PR.A. see. 301, el poder y la facultad de asignar los jueces de instancia a las distintas regiones o distritos judiciales recae en la sana discreción del Juez Presidente de este Tribunal, responsa-bilidad en que le asiste el Director Administrativo de los Tribu-nales. Esa discreción, naturalmente, debe ser ejercitada en forma juiciosa por los referidos funcionarios.
Conforme los principios expuestos en la Parte I de la presente ponencia, relativos los mismos a la norma sobre “apariencia de parcialidad”, ¿resulta aconsejable y conveniente a una sana administración de la justicia que el Juez Rodríguez ejerza como tal en el Distrito Judicial de Ponce? Contestamos en la negativa.
El Juez Rodríguez es un ciudadano que nació y “se crió” en Ponce. En adición a ello, tenemos que el referido magistrado, antes de ser designado como tal, practicó su profesión de abogado en la mencionada ciudad por más de veinticinco (25) años. Somos del criterio que lo normal y aconsejable es que los jueces, de ordinario, no desempeñen su cargo en jurisdicciones donde tienen tales ataduras. De así suceder, dichos magistrados necesaria-*845mente vendrán en contacto —a diario— con situaciones, personas e instituciones con las cuales dichos magistrados han tenido estrecha relación en el pasado. Ello no le hace ningún bien ni a los jueces ni a nuestro sistema de justicia. Siempre estará en duda la calidad de la justicia que dichos magistrados dispensen.(3)
¿Como es posible que este Tribunal pueda exigirle a los jueces de instancia que le den estricto cumplimiento a los antes citados Cánones XI y XII de Etica Judicial cuando los funcionarios a cargo de su asignación los sitúan en jurisdicciones en que por necesidad entran en conflicto con las disposiciones de dichos cánones? Los funcionarios concernidos deben tomar las medidas necesarias para evitar que esta práctica administrativa, salvo en situaciones extraordinarias, cese de inmediato. Si así lo hacen, le harían un gran servicio a la justicia de nuestro País.
h — l 1 — I
En resumen, somos del criterio que el Tribunal, mediante la sentencia mayoritaria que emite en el día de hoy en el presente caso, innecesariamente pone en entredicho la calidad de la justicia que se dispensa en nuestra jurisdicción al resolver que procede que el mismo se dilucide en la Sala de Ponce del Tribunal Superior de Puerto Rico.

(1) “La mujer del César no basta que sea casta sino que es preciso que lo parezca.” Enciclopedia Universal Ilustrada Europea-Americana, Madrid, Ed. Espasa-Calpe, T. XII, pág. 1449.


(2) A nuestra manera de ver las cosas, no se requiere que una persona posea mucha agilidad mental para que pueda percatarse de lo difícil que resulta para un juez decretar que un compañero juez “no dice la verdad”. La situación, naturalmente, se complica y se hace sumamente más difícil cuando el “Juez-testigo” es uno con quien se comparte día a día en el mismo distrito judicial.


(s) Se podría argumentar, naturalmente, que el juez siempre puede inhibirse en las situaciones antes mencionadas. Ello, sin embargo, no constituye solución alguna para el problema planteado por cuanto las situaciones en que éste tendría que así hacerlo serían numerosas. Dicha situación no sólo desembocaría en una carga indebida de trabajo para los demás jueces sino que constituiría una alteración (disruption) de los procedimientos judiciales en dicho distrito.